
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3486
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To implement the provisions of the Hague
		  Agreement and the Patent Law Treaty.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Law Treaties Implementation Act
			 of 2012.
		IHague Agreement concerning international
			 registration of industrial designs
			101.The Hague Agreement concerning
			 international registration of industrial designs
				(a)In generalTitle 35, United States Code, is amended by
			 adding at the end the following:
					
						VThe Hague Agreement concerning
				international registration of industrial designs
							
								CHAPTER Sec.
								
								38.
					 International design
					 applications381.
								
							
							38International design applications
								
									Sec. 
									381. Definitions.
									382. Filing international
				  design applications.
									383. International design
				  application.
									384. Filing date.
									385. Effect of international
				  design application.
									386. Right of
				  priority.
									387. Relief from prescribed
				  time limits.
									388. Withdrawn or abandoned
				  international design application.
									389. Examination of
				  international design application.
									390. Publication of
				  international design application.
								
								381.Definitions
									(a)In generalWhen used in this part, unless the context
				otherwise indicates—
										(1)the term treaty means the
				Geneva Act of the Hague Agreement Concerning the International Registration of
				Industrial Designs adopted at Geneva on July 2, 1999;
										(2)the term regulations—
											(A)when capitalized, means the Common
				Regulations under the treaty; and
											(B)when not capitalized, means the regulations
				established by the Director under this title;
											(3)the terms designation,
				designating, and designate refer to a request that an
				international registration have effect in a Contracting Party to the
				treaty;
										(4)the term International Bureau
				means the international intergovernmental organization that is recognized as
				the coordinating body under the treaty and the Regulations;
										(5)the term effective registration
				date means the date of international registration determined by the
				International Bureau under the treaty;
										(6)the term international design
				application means an application for international registration;
				and
										(7)the term international
				registration means the international registration of an industrial
				design filed under the treaty.
										(b)Rule of constructionTerms and expressions not defined in this
				part are to be taken in the sense indicated by the treaty and the
				Regulations.
									382.Filing international design
				applications
									(a)In generalAny person who is a national of the United
				States, or has a domicile, a habitual residence, or a real and effective
				industrial or commercial establishment in the United States, may file an
				international design application by submitting to the Patent and Trademark
				Office an application in such form, together with such fees, as may be
				prescribed by the Director.
									(b)Required actionThe Patent and Trademark Office shall
				perform all acts connected with the discharge of its duties under the treaty,
				including the collection of international fees and transmittal thereof to the
				International Bureau. Subject to chapter 17, international design applications
				shall be forwarded by the Patent and Trademark Office to the International
				Bureau, upon payment of a transmittal fee.
									(c)Applicability of chapter 16Except as otherwise provided in this
				chapter, the provisions of chapter 16 shall apply.
									(d)Application filed in another
				countryAn international
				design application on an industrial design made in this country shall be
				considered to constitute the filing of an application in a foreign country
				within the meaning of chapter 17 if the international design application is
				filed—
										(1)in a country other than the United
				States;
										(2)at the International Bureau; or
										(3)with an intergovernmental
				organization.
										383.International design
				applicationIn addition to any
				requirements pursuant to chapter 16, the international design application shall
				contain—
									(1)a request for international registration
				under the treaty;
									(2)an indication of the designated Contracting
				Parties;
									(3)data concerning the applicant as prescribed
				in the treaty and the Regulations;
									(4)copies of a reproduction or, at the choice
				of the applicant, of several different reproductions of the industrial design
				that is the subject of the international design application, presented in the
				number and manner prescribed in the treaty and the Regulations;
									(5)an indication of the product or products
				that constitute the industrial design or in relation to which the industrial
				design is to be used, as prescribed in the treaty and the Regulations;
									(6)the fees prescribed in the treaty and the
				Regulations; and
									(7)any other particulars prescribed in the
				Regulations.
									384.Filing date
									(a)In generalSubject to subsection (b), the filing date
				of an international design application in the United States shall be the
				effective registration date. Notwithstanding the provisions of this part, any
				international design application designating the United States that otherwise
				meets the requirements of chapter 16 may be treated as a design application
				under chapter 16.
									(b)ReviewAn applicant may request review by the
				Director of the filing date of the international design application in the
				United States. The Director may determine that the filing date of the
				international design application in the United States is a date other than the
				effective registration date. The Director may establish procedures, including
				the payment of a surcharge, to review the filing date under this section. Such
				review may result in a determination that the application has a filing date in
				the United States other than the effective registration date.
									385.Effect of international design
				applicationAn international
				design application designating the United States shall have the effect, for all
				purposes, from its filing date determined in accordance with section 384, of an
				application for patent filed in the Patent and Trademark Office pursuant to
				chapter 16.
								386.Right of priority
									(a)National applicationIn accordance with the conditions and
				requirements of subsections (a) through (d) of section 119 and section 172, a
				national application shall be entitled to the right of priority based on a
				prior international design application that designated at least 1 country other
				than the United States.
									(b)Prior foreign applicationIn accordance with the conditions and
				requirements of subsections (a) through (d) of section 119 and section 172 and
				the treaty and the Regulations, an international design application designating
				the United States shall be entitled to the right of priority based on a prior
				foreign application, a prior international application as defined in section
				351(c) designating at least 1 country other than the United States, or a prior
				international design application designating at least 1 country other than the
				United States.
									(c)Prior national applicationIn accordance with the conditions and
				requirements of section 120, an international design application designating
				the United States shall be entitled to the benefit of the filing date of a
				prior national application, a prior international application as defined in
				section 351(c) designating the United States, or a prior international design
				application designating the United States, and a national application shall be
				entitled to the benefit of the filing date of a prior international design
				application designating the United States. If any claim for the benefit of an
				earlier filing date is based on a prior international application as defined in
				section 351(c) which designated but did not originate in the United States or a
				prior international design application which designated but did not originate
				in the United States, the Director may require the filing in the Patent and
				Trademark Office of a certified copy of such application together with a
				translation thereof into the English language, if it was filed in another
				language.
									387.Relief from prescribed time
				limitsAn applicant's failure
				to act within prescribed time limits in connection with requirements pertaining
				to an international design application may be excused as to the United States
				upon a showing satisfactory to the Director of unintentional delay and under
				such conditions, including a requirement for payment of the fee specified in
				section 41(a)(7), as may be prescribed by the Director.
								388.Withdrawn or abandoned international design
				applicationSubject to
				sections 384 and 387, if an international design application designating the
				United States is withdrawn, renounced or canceled or considered withdrawn or
				abandoned, either generally or as to the United States, under the conditions of
				the treaty and the Regulations, the designation of the United States shall have
				no effect after the date of withdrawal, renunciation, cancellation, or
				abandonment and shall be considered as not having been made, unless a claim for
				benefit of a prior filing date under section 386(c) was made in a national
				application, or an international design application designating the United
				States, or a claim for benefit under section 365(c) was made in an
				international application designating the United States, filed before the date
				of such withdrawal, renunciation, cancellation, or abandonment. However, such
				withdrawn, renounced, canceled, or abandoned international design application
				may serve as the basis for a claim of priority under subsections (a) and (b) of
				section 386, or under subsection (a) or (b) of section 365, if it designated a
				country other than the United States.
								389.Examination of international design
				application
									(a)In generalThe Director shall cause an examination to
				be made pursuant to this title of an international design application
				designating the United States.
									(b)Applicability of chapter 16All questions of substance and, unless
				otherwise required by the treaty and Regulations, procedures regarding an
				international design application designating the United States shall be
				determined as in the case of applications filed under chapter 16.
									(c)FeesThe Director may prescribe fees for filing
				international design applications, for designating the United States, and for
				any other processing, services, or materials relating to international design
				applications, and may provide for later payment of such fees, including
				surcharges for later submission of fees.
									(d)Issuance of patentThe Director may issue a patent based on an
				international design application designating the United States, in accordance
				with the provisions of this title. Such patent shall have the force and effect
				of a patent issued on an application filed under chapter 16.
									390.Publication of international design
				applicationThe publication
				under the treaty of an international design application designating the United
				States shall be deemed a publication under section
				122(b).
								.
				(b)Conforming amendmentThe table of parts at the beginning of
			 title 35, United States Code, is amended by adding at the end the
			 following:
					
						
							V.
				  The Hague Agreement
				  concerning international registration of industrial
				  designs401
						
						.
				102.Conforming amendmentsTitle 35, United States Code, is
			 amended—
				(1)in section 100(i)(1)(B) (as amended by the
			 Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat. 284)), by
			 striking right of priority under section 119, 365(a), or 365(b) or to
			 the benefit of an earlier filing date under section 120, 121, or 365(c)
			 and inserting right of priority under section 119, 365(a), 365(b),
			 386(a), or 386(b) or to the benefit of an earlier filing date under section
			 120, 121, 365(c), or 386(c);
				(2)in section 102(d)(2) (as amended by the
			 Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat. 284)), by
			 striking to claim a right of priority under section 119, 365(a), or
			 365(b), or to claim the benefit of an earlier filing date under section 120,
			 121, or 365(c) and inserting to claim a right of priority under
			 section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an
			 earlier filing date under section 120, 121, 365(c), or 386(c);
				(3)in section 111(b)(7)—
					(A)by striking section 119 or
			 365(a) and inserting section 119, 365(a), or 386(a) ;
			 and
					(B)by striking section 120, 121, or
			 365(c) and inserting section 120, 121, 365(c), or
			 386(c);
					(4)in section 115(g)(1) (as amended by the
			 Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat. 284)), by
			 striking section 120, 121, or 365(c) and inserting
			 section 120, 121, 365(c), or 386(c);
				(5)in section 120, in the first sentence, by
			 striking section 363 and inserting section 363 or
			 385;
				(6)in section 154—
					(A)in subsection (a)—
						(i)in paragraph (2), by striking
			 section 120, 121, or 365(c) and inserting section 120,
			 121, 365(c), or 386(c); and
						(ii)in paragraph (3), by striking
			 section 119, 365(a), or 365(b) and inserting section 119,
			 365(a), 365(b), 386(a), or 386(b); and
						(B)in subsection (d)(1), by inserting
			 or an international design application filed under the treaty defined in
			 section 381(a)(1) designating the United States under Article 5 of such
			 treaty after Article 21(2)(a) of such treaty;
					(7)in section 173, by striking fourteen
			 years and inserting 15 years;
				(8)in section 365(c)—
					(A)in the first sentence, by striking
			 or a prior international application designating the United
			 States and inserting , a prior international application
			 designating the United States, or a prior international design application as
			 defined in section 381(a)(6) designating the United States; and
					(B)in the second sentence, by inserting
			 or a prior international design application as defined in section
			 381(a)(6) which designated but did not originate in the United States
			 after did not originate in the United States; and
					(9)in section 366—
					(A)in the first sentence, by striking
			 unless a claim and all that follows through
			 withdrawal. and inserting unless a claim for benefit of a
			 prior filing date under section 365(c) of this section was made in a national
			 application, or an international application designating the United States, or
			 a claim for benefit under section 386(c) was made in an international design
			 application designating the United States, filed before the date of such
			 withdrawal.; and
					(B)by striking the second sentence and
			 inserting the following: However, such withdrawn international
			 application may serve as the basis for a claim of priority under section 365
			 (a) and (b), or under section 386 (a) or (b), if it designated a country other
			 than the United States..
					103.Effective date
				(a)In generalThe amendments made by this title shall
			 take effect on the later of—
					(1)the date that is 1 year after the date of
			 the enactment of this Act; or
					(2)the date of entry into force of the treaty
			 with respect to the United States.
					(b)Applicability of amendments
					(1)In generalSubject to paragraph (2), the amendments
			 made by this title shall apply only to international design applications,
			 international applications, and national applications filed on and after the
			 effective date set forth in subsection (a), and patents issuing thereon.
					(2)ExceptionSections 100(i) and 102(d) of title 35,
			 United States Code, as amended by this title, shall not apply to an
			 application, or any patent issuing thereon, unless it is described in section
			 3(n)(1) of the Leahy-Smith America Invents Act (35 U.S.C. 100 note).
					(c)DefinitionsFor purposes of this section—
					(1)the terms treaty and
			 international design application have the meanings given those
			 terms in section 381 of title 35, United States Code, as added by this
			 title;
					(2)the term international
			 application has the meaning given that term in section 351(c) of title
			 35, United States Code; and
					(3)the term national application
			 means national application within the meaning of chapter 38 of
			 title 35, United States Code, as added by this title.
					IIPatent Law Treaty implementation
			201.Provisions to implement the Patent Law
			 Treaty
				(a)Application filing dateSection 111 of title 35, United States
			 Code, is amended—
					(1)in subsection (a), by striking paragraphs
			 (3) and (4) and inserting the following:
						
							(3)Fee, oath or declaration, and
				claimsThe application shall
				be accompanied by the fee required by law. The fee, oath or declaration, and 1
				or more claims may be submitted after the filing date of the application,
				within such period and under such conditions, including the payment of a
				surcharge, as may be prescribed by the Director. Upon failure to submit the
				fee, oath or declaration, and 1 or more claims within such prescribed period,
				the application shall be regarded as abandoned.
							(4)Filing dateThe filing date of an application shall be
				the date on which a specification, with or without claims, is received in the
				United States Patent and Trademark
				Office.
							;
					(2)in subsection (b), by striking paragraphs
			 (3) and (4) and inserting the following:
						
							(3)FeeThe application shall be accompanied by the
				fee required by law. The fee may be submitted after the filing date of the
				application, within such period and under such conditions, including the
				payment of a surcharge, as may be prescribed by the Director. Upon failure to
				submit the fee within such prescribed period, the application shall be regarded
				as abandoned.
							(4)Filing dateThe filing date of a provisional
				application shall be the date on which a specification, with or without claims,
				is received in the United States Patent and Trademark
				Office.
							;
				and
					(3)by adding at the end the following:
						
							(c)Prior filed applicationNotwithstanding the provisions of
				subsection (a), the Director may prescribe the conditions, including the
				payment of a surcharge, under which a reference made upon the filing of an
				application under subsection (a) to a previously filed application, specifying
				the previously filed application by application number and the intellectual
				property authority or country in which the application was filed, shall
				constitute the specification and any drawings of the subsequent application for
				purposes of a filing date. A copy of the specification and any drawings of the
				previously filed application shall be submitted within such period and under
				such conditions as may be prescribed by the Director. A failure to submit the
				copy of the specification and any drawings of the previously filed application
				within the prescribed period shall result in the application being regarded as
				abandoned. Such application shall be treated as having never been filed,
				unless—
								(1)the application is revived under section
				27; and
								(2)a copy of the specification and any
				drawings of the previously filed application are submitted to the
				Director.
								.
					(b)Relief in respect of time limits and
			 reinstatement of rights
					(1)In generalChapter 2 of title 35, United States Code,
			 is amended by adding at the end the following:
						
							27.Revival of applications; reinstatement of
				reexamination proceedingsThe
				Director may establish procedures, including the requirement for payment of the
				fee specified in section 41(a)(7), to revive an unintentionally abandoned
				application for patent, accept an unintentionally delayed payment of the fee
				for issuing each patent, or accept an unintentionally delayed response by the
				patent owner in a reexamination proceeding, upon petition by the applicant for
				patent or patent
				owner.
							.
					(2)Conforming amendmentThe table of sections for chapter 2 of
			 title 35, United States Code, is amended by adding at the end the
			 following:
						
							
								27. Revival of applications;
				reinstatement of reexamination
				proceedings.
							
							.
					(c)Restoration of priority rightTitle 35, United States Code, is
			 amended—
					(1)in section 119—
						(A)in subsection (a)—
							(i)by striking twelve and
			 inserting 12; and
							(ii)by adding at the end the following: “The
			 Director may prescribe regulations, including the requirement for payment of
			 the fee specified in section 41(a)(7), pursuant to which the 12-month period
			 set forth in this subsection may be extended by an additional 2 months if the
			 delay in filing the application in this country within the 12-month period was
			 unintentional.”; and
							(B)in subsection (e)—
							(i)in paragraph (1)—
								(I)by inserting after the first sentence the
			 following: “The Director may prescribe regulations, including the requirement
			 for payment of the fee specified in section 41(a)(7), pursuant to which the
			 12-month period set forth in this subsection may be extended by an additional 2
			 months if the delay in filing the application under section 111(a) or section
			 363 within the 12-month period was unintentional.”; and
								(II)in the last sentence—
									(aa)by striking including the payment of
			 a surcharge and inserting including the payment of the fee
			 specified in section 41(a)(7); and
									(bb)by striking during the pendency of
			 the application; and
									(ii)in paragraph (3), by adding at the end the
			 following: For an application for patent filed under section 363 in a
			 Receiving Office other than the Patent and Trademark Office, the 12-month and
			 additional 2-month period set forth in this subsection shall be extended as
			 provided under the treaty and Regulations as defined in section 351.;
			 and
							(2)in section 365(b), by adding at the end the
			 following: “The Director may establish procedures, including the requirement
			 for payment of the fee specified in section 41(a)(7), to accept an
			 unintentionally delayed claim for priority under the treaty and the
			 Regulations, and to accept a priority claim that pertains to an application
			 that was not filed within the priority period specified in the treaty and
			 Regulations, but was filed within the additional 2-month period specified under
			 section 119(a) or the treaty and Regulations.”.
					(d)Recordation of ownership
			 interestsSection 261 of
			 title 35, United States Code, is amended—
					(1)in the first undesignated paragraph by
			 adding at the end the following: “The Patent and Trademark Office shall
			 maintain a register of interests in patents and applications for patents and
			 shall record any document related thereto upon request, and may require a fee
			 therefor.”; and
					(2)in the fourth undesignated paragraph by
			 striking An assignment and inserting An interest that
			 constitutes an assignment.
					202.Conforming amendments
				(a)In generalSection 171 of title 35, United States
			 Code, is amended—
					(1)by striking Whoever and
			 inserting (a) In
			 general.—Whoever;
					(2)by striking The provisions
			 and inserting (b) Applicability of this title.—The
			 provisions; and
					(3)by adding at the end the following:
						
							(c)Filing dateThe filing date of an application for
				patent for design shall be the date on which the specification as prescribed by
				section 112 and any required drawings are
				filed.
							.
					(b)Relief in respect of time limits and
			 reinstatement of rightTitle
			 35, United States Code, is amended—
					(1)in section 41—
						(A)in subsection (a), by striking paragraph
			 (7) and inserting the following:
							
								(7)Revival feesOn filing each petition for the revival of
				an abandoned application for a patent, for the delayed payment of the fee for
				issuing each patent, for the delayed response by the patent owner in any
				reexamination proceeding, for the delayed payment of the fee for maintaining a
				patent in force, for the delayed submission of a priority or benefit claim, or
				for the extension of the 12-month period for filing a subsequent application,
				$1,700.00. The Director may refund any part of the fee specified in this
				paragraph, in exceptional circumstances as determined by the
				Director
								;
				and
						(B)in subsection (c), by striking paragraph
			 (1) and inserting the following:
							
								(1)AcceptanceThe Director may accept the payment of any
				maintenance fee required by subsection (b) after the 6-month grace period if
				the delay is shown to the satisfaction of the Director to have been
				unintentional. The Director may require the payment of the fee specified in
				subsection (a)(7) as a condition of accepting payment of any maintenance fee
				after the 6-month grace period. If the Director accepts payment of a
				maintenance fee after the 6-month grace period, the patent shall be considered
				as not having expired at the end of the grace
				period.
								;
						(2)in section 119(b)(2), in the second
			 sentence, by striking including the payment of a surcharge and
			 inserting including the requirement for payment of the fee specified in
			 section 41(a)(7);
					(3)in section 120, in the fourth sentence, by
			 striking including the payment of a surcharge and inserting
			 including the requirement for payment of the fee specified in section
			 41(a)(7);
					(4)in section 122(b)(2)(B)(iii), in the second
			 sentence, by striking , unless it is shown and all that follows
			 through unintentional;
					(5)in section 133, by striking , unless
			 it be shown and all that follows through
			 unavoidable;
					(6)by striking section 151 and inserting the
			 following:
						
							151.Issue of patent
								(a)In generalIf it appears that an applicant is entitled
				to a patent under the law, a written notice of allowance of the application
				shall be given or mailed to the applicant. The notice shall specify a sum,
				constituting the issue fee and any required publication fee, which shall be
				paid within 3 months thereafter.
								(b)Effect of paymentUpon payment of this sum the patent may
				issue, but if payment is not timely made, the application shall be regarded as
				abandoned.
								;
					(7)in section 361, by striking subsection (c)
			 and inserting the following:
						
							(c)International applications filed in the
				Patent and Trademark Office shall be filed in the English language, or an
				English translation shall be filed within such later time as may be fixed by
				the
				Director.
							;
					(8)in section 364, by striking subsection (b)
			 and inserting the following:
						
							(b)An applicant's failure to act within
				prescribed time limits in connection with requirements pertaining to an
				international application may be excused as provided in the treaty and the
				Regulations.
							;
				and
					(9)in section 371(d), in the third sentence,
			 by striking , unless it be shown to the satisfaction of the Director
			 that such failure to comply was unavoidable.
					203.Effective date
				(a)In generalThe amendments made by this title—
					(1)shall take effect on the date that is 1
			 year after the date of the enactment of this Act; and
					(2)shall apply to—
						(A)any patent issued before, on, or after the
			 effective date set forth in paragraph (1); and
						(B)any application for patent that is pending
			 on or filed after the effective date set forth in paragraph (1).
						(b)Exceptions
					(1)Section
			 201(a)The amendments made by section 201(a) shall
			 apply only to applications that are filed on or after the effective date set
			 forth in subsection (a)(1).
					(2)Patents in litigationThe amendments made by this title shall
			 have no effect with respect to any patent that is the subject of litigation in
			 an action commenced before the effective date set forth in subsection
			 (a)(1).
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
